Response to Arguments
Applicant's arguments filed 11/24/2021 have been fully considered but they are not persuasive.
In response to the Applicant’s amendment to correct the indefinite issues under 35 U.S.C. 112(b), the Examiner views these proposed amendments as correcting the issue.  
Now, reviewing the Serravalle reference with respect to the Applicant’s arguments that Serravalle fails to teach “paired UE identifiers comprising a first UE identifier for UE identification over the interface to the network node and a second UE identifier for UE identification over the interface to the further network node” (Pages 8-9), the Examiner respectfully disagrees.  
Serravalle discloses in Figs. 4A and 4B, the transmission of paired UE identifiers comprising a first UE identifier for UE identification over the interface to the network node (eNB S1-AP or Source eNB S1-AP) and a second UE identifier for UE identification over the interface to the further network node.  (MME S1-AP or Target eNB S1-AP)  Additionally, Serravalle states that the “eNB S1-AP” can also be written as “eNB S1-AP UE ID” and that “MME S1-AP” can also be written as “MME S1-AP UE-ID”.  Similar substitutions can be seen in Page 6 [0042] for the identifiers found in Fig. 4b.  
Accordingly, the Examiner is not convinced the proposed claim amendments would put the application in condition for allowance.  Therefore, the claims will not be entered at this point in the After Final Consideration Program. 
/Matthew C Sams/           Primary Examiner, Art Unit 2646